COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                               §
 MONTE RUBEN SWANZY,
                                               §              No. 08-15-00132-CV
                            Appellant,
                                               §                   Appeal from
 v.
                                               §               192nd District Court
 RICHARDSON INDEPENDENT
 SCHOOL DISTRICT, DALLAS                       §             of Dallas County, Texas
 COUNTY, CITY OF DALLAS,
 DALLAS COUNTY COMMUNITY                       §               (TC # TX-12-40611)
 COLLEGE DISTRICT, PARKLAND
 HOSPITAL DISTRICT, AND                        §
 DALLAS COUNTY SCHOOL
 EQUILIZATION FUNDS,                           §

                            Appellees.         §

                                    MEMORANDUM OPINION

       Richardson Independent School District has filed a motion to dismiss this appeal for want

of jurisdiction. Finding that Appellant, Monte Ruben Swanzy filed the notice of appeal more

than one year after the trial court entered judgment, we grant the motion and dismiss the appeal

for want of jurisdiction.

       A civil appeal is perfected when the notice of appeal is timely filed. TEX.R.APP.P. 25.1,

26.1; see Restrepo v. First National Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238

(Tex.App.--El Paso 1995, no writ). If the notice of appeal is untimely, the appellate court lacks

jurisdiction and must dismiss the case.     See Charette v. Fitzgerald, 213 S.W.3d 505, 509
(Tex.App.--Houston [14th Dist.] 2006, no pet.). In an ordinary civil case, the notice of appeal

must be filed within 30 days after the judgment or appealable order is signed or within 90 days if

any party timely files a motion for new trial, motion to modify the judgment, motion to reinstate

under TEX.R.CIV.P. 165a, or makes a request for findings of fact and conclusions of law.

Tex.R.App.P. 26.1(a). The appellate court may extend the time to file the notice of appeal if,

within fifteen days after the deadline passes, the appellant files (1) the notice of appeal in the trial

court and (2) a motion for extension of time complying with Rule 10.5(b). TEX.R.APP.P. 26.3;

see TEX.R.APP.P. 10.5(b); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

        The trial court entered its final judgment on February 4, 2014, and Swanzy filed his

written request for findings of fact and conclusions of law on February 20, 2014. Swanzy’s

notice of appeal was due to be filed on May 5, 2014, but he did not file it until February 27,

2015, more than nine months after the due date. Because Swanzy did not timely file his notice of

appeal, we grant Richardson Independent School District’s motion and dismiss the appeal for

want of jurisdiction.


September 23, 2015
                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                 -2-